DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 05/29/2019 and 09/30/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “diffusers 47” (Paragraph [0031]), “bore 63” (Paragraph [0034]), and “drive flank 95” (Paragraph [0044]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “19” has been used to designate both “centrifugal pump” (Paragraph [0022]) and “seal section” (Paragraph [0029]).  Corrected drawing sheets in compliance with 37 CFR 
Specification
The disclosure is objected to because of the following informalities: 
“drawing well fluid in” in Paragraph [0022], Line 9 should read “drawing in well fluid”.
“continuous coiled” in Paragraph [0023], Lines 3 and 8 should read either “continuously coiled” or “continuous-coiled”, depending on whether continuous refers to the coiling or the tubing.
“drive flats 41” in Paragraph [0044], Line 3 should read “drive flanks 41”.  
Appropriate correction is required.
Claim Objections
Claims 1-13 and 15-20 are objected to because of the following informalities:  No Claim 14 exists in the application, but Claims 15-20 do exist.  The claims should be numbered so that no number is skipped.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parmeter (US Patent No: 8,651,836) in view of Brunner (US Patent No: 8,267,645).
Regarding Claim 1: Parmeter discloses a well pump assembly (Figure 1, No. 11).  The assembly comprises a pump (14) having a housing (Figure 5, No. 63) with a longitudinal axis; a shaft (Figure 2, No. 16) extending through the housing on the axis (Figures 1 & 5); a plurality of diffusers (83) fixed in the housing against rotation, each of the diffusers having diffuser passages (85) extending from a diffuser inlet to a diffuser 
Brunner teaches a centrifugal pump assembly (Figure 2, No. 104) comprising an impeller (122) with a hub (Figure 3, No. 170), wherein the hub comprises at least one drive flank (Figures 6-7, flat surfaces around circumference of drive member 174) integrally formed thereon and extending substantially a length of the hub (the surfaces have a certain length that they extend on the drive member 174) and impeller drive flanks (the flat surfaces around the circumference of bore 172) integrally formed therein that are in flush contact with one of the drive flanks to impart rotation to the impeller (Figure 3; Column 4, Lines 59-62; Column 6, Lines 30-32).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the shaft of the assembly of Parmeter with at least one drive flank and at least one impeller drive flank, as taught by Brunner, for the purpose of further driving the impeller (Column 4, Lines 59-62; Column 6, Lines 30-32).
Regarding Claim 2: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 1, wherein the at least one shaft drive flank comprises a plurality of shaft drive flanks symmetrically arranged around an exterior of the shaft (Brunner: Figures 6-7).
Regarding Claim 3: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 1, wherein the at least one shaft drive flank comprises two of the shaft drive flanks on opposite sides of the shaft and parallel with each other (Brunner: Figures 6-7).
Regarding Claim 4: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 1, wherein the at least one impeller drive flank comprises at least six of the impeller drive flanks symmetrically arranged around the impeller hub bore and joining each other (Brunner: Column 4, Lines 55-59).
Regarding Claim 7: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 1, further comprising spacer rings (Parmeter: Figure 5, No. 90) through which the shaft extends, the spacer rings being positioned between and in abutment with the impeller hub, each of the spacer rings having a bore through which the shaft passes, the bore in the each of the spacer rings having at least one spacer ring drive flank that mates with the shaft drive flank (Brunner: Figures 6-7).
Regarding Claim 8: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 1, further comprising a shaft coupling (Brunner: No. 174) on a driven end of the shaft, the shaft coupling having a coupling bore (Brunner: No. 172) with at least one coupling drive flank that mates with the shaft drive flank (Brunner: Figures 3 & 6).
Regarding Claim 9: Parmeter, as modified by Brunner, discloses the pump assembly according to claim 1, wherein an exterior of the impeller hub is cylindrical and in rotating, sliding contact with the diffuser bore in one of the diffusers (Parmeter: Figures 3 & 5).
Regarding Claim 10: Parmeter discloses a well pump assembly (Figure 1, No. 11).  The assembly comprises a pump (14) having a housing (Figure 5, No. 63) with a longitudinal axis; a shaft (Figure 2, No. 16) extending through the housing on the axis (Figures 1 & 5); a plurality of diffusers (83) fixed in the housing against rotation, each of the diffusers having diffuser passages (85) extending from a diffuser inlet to a diffuser outlet (Figure 5), each of the diffusers having a diffuser bore through which the shaft passes but does not contact (Figure 5); and an impeller (87) located between each of the diffusers (Figure 5), the impeller having impeller passages extending from an impeller inlet to an impeller outlet (Figure 5), the impeller having an impeller hub (89) with an impeller hub bore through which the shaft extends (Figure 5).  Parmeter, however, fails to disclose the shaft having at least one shaft drive flank integrally formed thereon and extending substantially a length of the shaft, wherein a line normal to a midpoint of the shaft drive flank passes through the axis, and the impeller hub bore having at least one impeller drive flank integrally formed therein that mates with the shaft drive flank to impart rotation to the impeller, wherein a line normal to a midpoint of the impeller drive flank passes through the axis.
Brunner teaches a centrifugal pump assembly (Figure 2, No. 104) comprising an impeller (122) with a hub (Figure 3, No. 170), wherein the hub comprises at least one drive flank (Figures 6-7, flat surfaces around circumference of drive member 174) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the shaft of the assembly of Parmeter with at least one drive flank and at least one impeller drive flank, as taught by Brunner, for the purpose of further driving the impeller (Column 4, Lines 59-62; Column 6, Lines 30-32).
Regarding Claim 11: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 10, wherein the impeller hub has a cylindrical exterior with a wall thickness measured between the impeller drive flank and the cylindrical exterior (Parmeter: Figures 3 & 5; Brunner: Figures 6-7); the wall thickness between the impeller drive flank and the cylindrical exterior is greatest at the midpoint of the impeller drive flank (Parmeter: Figures 3 & 5; Brunner: Figures 6-7); and the wall thickness between the impeller drive flank and the cylindrical exterior is least at ends of the impeller drive flank (Parmeter: Figures 3 & 5; Brunner: Figures 6-7).
Regarding Claim 12: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 10, wherein the at least one impeller drive flank comprises 
Regarding Claim 13: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 10, wherein the at least one impeller drive flank comprises six flat surfaces, defining a hexagonal configuration for the impeller hub bore (Brunner: Column 4, Lines 55-59).
Regarding Claim 17: Parmeter discloses a well pump assembly (Figure 1, No. 11).  The assembly comprises a pump (14) having a housing (Figure 5, No. 63) with a longitudinal axis; a shaft (Figure 2, No. 16) extending through the housing on the axis (Figures 1 & 5); a plurality of diffusers (83) fixed in the housing against rotation, each of the diffusers having diffuser passages (85) extending from a diffuser inlet to a diffuser outlet (Figure 5), each of the diffusers having a diffuser bore through which the shaft passes but does not contact (Figure 5); and a plurality of impellers (87) located between each of the diffusers (Figure 5), the impellers having impeller passages extending from an impeller inlet to an impeller outlet (Figure 5), the impellers having an impeller hub (89) with an impeller hub bore through which the shaft extends (Figure 5).  Parmeter, however, fails to disclose the shaft having at least one shaft drive flank integrally formed thereon and extending substantially a length of the shaft and the impeller hub bore having a plurality of drive flanks that are in flush contact with one of the shaft drive flanks.
Brunner teaches a centrifugal pump assembly (Figure 2, No. 104) comprising an impeller (122) with a hub (Figure 3, No. 170), wherein the hub comprises at least one drive flank (Figures 6-7, flat surfaces around circumference of drive member 174) integrally formed thereon and extending substantially a length of the hub (the surfaces 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the shaft of the assembly of Parmeter with at least one drive flank and at least one impeller drive flank, as taught by Brunner, for the purpose of further driving the impeller (Column 4, Lines 59-62; Column 6, Lines 30-32).
Regarding Claim 18: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 17, wherein the shaft drive flanks are flat, on opposite sides of the shaft, and parallel with each other (Brunner: Figures 6-7).
Regarding Claim 19: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 17, wherein the shaft drive flanks comprise six flat surfaces symmetrically arranged around the shaft and joining each other (Brunner: Column 4, Lines 55-59).
Claims 5, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parmeter and Brunner as applied to claims 1, 10, and 17, respectively, above, and further in view of Buse (US Patent No: 4,767,277).
Regarding Claim 5: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 1; however, Parmeter fails to disclose the at least one impeller drive flank comprising three involute curved surfaces that join each other

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one impeller drive flank of Parmeter, as modified by Brunner.  Both the straight surface and curved surface drive flanks are known elements, and substituting in the drive flanks of Buse in for the drive flanks of Parmeter, as modified by Brunner, still results in the impeller bore receiving and mating with a shaft to rotate the impeller (Buse: Column 1, Lines 18-20).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one impeller drive flank of Parmeter, as modified by Brunner.  
Regarding Claim 15: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 10; however, Parmeter fails to disclose the at least one impeller drive flank comprising three involute, curved surfaces formed in the impeller hub bore; and each of the curved surfaces having a radial center point that is offset from the axis.
Buse teaches an impeller (Figure 1, No. 10) comprising impeller drive flanks (14), wherein the drive flanks comprise three involute curved surfaces formed in an impeller bore (Figure 1; Column 1, Lines 45-47), wherein each of the curved surfaces having a radial center point that is offset from a rotational axis of the impeller (Figure 1).

Regarding Claim 20: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 17; however, Parmeter fails to disclose the shaft drive flanks comprise three involute curved surfaces that join each other.
Buse teaches an impeller (Figure 1, No. 10) comprising drive flanks (14) which mate with drive flanks of a shaft (Column 1, Lines 18-20), wherein the drive flanks of the impeller and shaft comprise three involute curved surfaces that join each other (Figure 1; Column 1, Lines 45-47).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the three involute curved surface drive flanks that join each other of Buse in for the at least one shaft drive flank of Parmeter, as modified by Brunner.  Both the straight surface and curved surface drive flanks are known elements, and substituting in the drive flanks of Buse in for the drive .  
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parmeter and Brunner as applied to claim 1 and 10, respectively, above, and further in view of Marx (US Patent No: 6,488,466).
Regarding Claim 6: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 1; however, Parmeter fails to disclose the at least one impeller drive flank comprising a single flat surface asymmetrically formed in the impeller hub bore.
Marx teaches an impeller (Figures 3-4) comprising an impeller drive flank (31) comprising a single flat surface asymmetrically formed in an impeller hub bore (32) (Figure 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the single flat surface drive flank of Marx in for the at least one impeller drive flank of Parmeter, as modified by Brunner.  Both drive flanks are known elements, and substituting in the drive flank of Marx in for the drive flanks of Parmeter, as modified by Brunner, still results in a shaft being received in and mating with the impeller to rotate the impeller (Marx: Figure 4, No. 27;  Column 4, Lines 54-58).  Therefore, before the effective filing date of the claimed 
Regarding Claim 16: Parmeter, as modified by Brunner, discloses the pump assembly according to Claim 10; however, Parmeter fails to disclose the impeller drive flank comprises a single flat surface formed on one side of the impeller hub bore.
Marx teaches an impeller (Figures 3-4) comprising an impeller drive flank (31) comprising a single flat surface asymmetrically formed on one side of an impeller hub bore (32) (Figure 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the single flat surface drive flank of Marx in for the at least one impeller drive flank of Parmeter, as modified by Brunner.  Both drive flanks are known elements, and substituting in the drive flank of Marx in for the drive flanks of Parmeter, as modified by Brunner, still results in a shaft being received in and mating with the impeller to rotate the impeller (Marx: Figure 4, No. 27;  Column 4, Lines 54-58).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the drive flank of Marx in for the at least one impeller drive flank of Parmeter, as modified by Brunner.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745